—In a mortgage foreclosure action, the defendant Jennifer Cangro appeals from (1) an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated June 30, 1998, which denied her motion to vacate a judgment of foreclosure and sale of the same court dated January 27, 1998, and .(2) an order of the same court, dated October 15, 1998, which denied her motion, in effect, to reargue.
Ordered that the appeal from the order dated October 15, 1998, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated June 30, 1998, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The defendant’s motion pursuant to CPLR 5015 to vacate a judgment entered upon her default was properly denied as she failed to demonstrate a reasonable excuse for her default and a meritorious defense (see, Schiller v Sun Rock Bldg. Corp., 260 AD2d 566; Garkusha v Mutual of Omaha Ins. Co., 259 AD2d 466). Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.